In an action to recover damages for personal injuries resulting in intestate’s wrongful death, defendant appeals from an order of the Supreme Court, Richmond County, entered March 8, 1960, granting plaintiff’s motion to delete 20 of the 26 items specified in defendant’s demand for a bill or particulars. Order modified by striking from its ordering paragraph the items numbered 1, 2, 4, 9, 17 and 23. As so modified, order affirmed, without costs. In our opinion, the items above numbered were improperly deleted. The information with respect to them is necessary to enable the defendant to properly prepare for trial. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.